DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Arguments
Applicant’s amendments and the accompanying arguments, with respect to the connection electrode extending to the corresponding one of sub pixels of the adjacent pixel along one side of the transmissive area in claim 21 have been fully considered and are persuasive.  The rejections of claims 21 and its dependent claims have been withdrawn. 

Allowable Subject Matter
Claims 21-23 and 25-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 21, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the 
The closest prior art of record is Lee et al. (US 2016/0189593) which discloses an organic light emitting display including a connection electrode RH_1 connected with the anode electrode and extending to the corresponding one of sub pixels of the adjacent pixel, see Figures 5 and 6.
 However, the instant application differs from Lee in that the instant application includes the connection electrode extending along one side of a transmissive area.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is to allow the connection electrode to overlap an anode electrode of an adjacent pixel to repair a defective pixel, paragraph 53 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al. (US 20120267611), Tsukao (US 2001/0050730), Lin et al. (US 2007/0091241), Chung et al. (US 2007/0126460), Tsubata (US 2012/0026415), and Park et al. (US 2014/0183479) discloses related structures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897